    Case: 1:18-cv-01873 Document #: 56 Filed: 06/17/19 Page 1 of 2 PageID #:143



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



 BERKENHOFF GMBH,

                             Plaintiff,

        v.                                   Civil Action No. 1:18-cv-01873

 OPEC ENGINEERING CO., LTD.                  JURY TRIAL DEMANDED
 OPECMADE, INC.

                             Defendant.


                       NOTICE OF WITHDRAWAL OF COUNSEL

      PLEASE TAKE NOTICE that the appearance of Ian M. Moodie, is hereby withdrawn as

counsel of record for Berkenhoff GmbH. Berkenhoff GmbH continues to be represented by the

law firm of Jenner & Block LLP.



Dated: June 17, 2019                           Respectfully Submitted,

                                               BERKENHOFF GMBH

                                               By: /s/ Reginald J. Hill

                                               Reginald J. Hill
                                               Benjamin J. Bradford
                                               Ren-How H. Harn
                                               JENNER & BLOCK LLP
                                               353 N. Clark Street
                                               Chicago, IL 60654-3456
                                               Telephone: 312 222-9350
                                               Facsimile: 312 527-0484

                                               Attorneys for Plaintiff Berkenhoff GMBH
    Case: 1:18-cv-01873 Document #: 56 Filed: 06/17/19 Page 2 of 2 PageID #:144




                               CERTIFICATE OF SERVICE


       I, Ren-How H. Harn, an attorney at the law firm of Jenner & Block LLP, certify that on

June 17, 2019, the foregoing Notice of Withdrawal of Counsel was electronically served on

counsel of record via email.




                                          /s/ Ren-How H. Harn
                                              Ren-How H. Harn




                                             2
